                     Case 1:21-cv-02570-JGK Document 9 Filed 05/21/21 Page 1 of 1


                                                                                                            Peter T. Shapiro


    t> LEWIS
   (0 BRISBOIS
                                                                                                77 W ater Street, Suite 2100
                                                                                                 New York , New York 10005
                                                                                           Peter.Shapiro@lewisbrisbois.com
                                                                                                       Direct: 212.232.1322

    LEWIS BRISBOIS BISGAARD & SMITH LLP




    May 21 , 2021
                                                                    ~~~CL \0
                                                                      G::>    /4--u.A.v2- l o l '1---0 )- \

    VIAECF
    Hon. John G. Koeltl
    United States District Judge
    Daniel Patrick Moynihan
    United States Courthouse
    500 Pearl Street
    New York, NY 10007

               Re:        Angeles v. Square Grove LLC
                          Case No. 21 -cv-02570-JGK

    Dear Judge Koeltl:

             I represent the defendant in this matter. I write with the consent of plaintiffs counsel to
    request an adjournment of the initial conference from May 25 , 2021 to June 10, 2021 or any date
    thereafter convenient to the Court. Defendant's date to answer the complaint was previously
    extended to June 1, 2021 on consent. This is defendant' s first request for an adjournment of the
    initial conference. Thank you for your attention to this matter.

                                                                Respectfully,




                                                                Peter T. Shapiro of
                                                                LEWIS BRISBOIS BISGAARD &
                                                                SMITH LLP

    cc: All Counsel (via ECF)

                                                                        t.JSIJC SON\'
                                                                        GO CUM E~~l
                                                                        F:U:CTRmJICALLY FIL[C1
                                                                        DOC#
                                                                        DATE F-IL_E_O:-. _-_,_-5_--d
                                                                                                   . £:o[f -

ARIZONA • CALIFORNIA • COLORADO • CONN ECTICUT • DELAWARE • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANSAS • KENTUCKY • LOUISIANA

MARYLAND • MASSACHUSETTS • MINNESOTA • MISSOURI • NEVADA • NEW JERSEY • NEW MEXICO • NEW YORK • NORTH CAROLINA

OHIO • OREGON • PENNSYLVANIA • RHODE ISLAND • TEXAS • UTAH • VIRGINIA • WASHINGTON • WASHINGTON D.C. • WEST VIRGINIA
     4853-1 715-2747. l
